State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:   September 15, 2016                 D-55-16



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

HANA IRFANI,
                    Respondent.

(Attorney Registration No. 2872216)


Calendar Date:   April 25, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Hana Irfani, North Salem, respondent pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1998, was suspended by this Court's order dated January 30, 2014
for failure to comply with the attorney registration requirements
of Judiciary Law § 468-a (113 AD3d 1020 [2014]).

      Respondent now requests reinstatement on the ground that
she has complied with the attorney registration requirements of
Judiciary Law § 468-a and the Rules of the Chief Administrator of
the Courts (22 NYCRR) part 118. Petitioner does not object to
                              -2-                  D-55-16

respondent's application.

      Respondent's application is granted and she is ordered
reinstated, effective immediately.

      McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.,
concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court